United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 19, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-20144
                        Conference Calendar


LEE NICHOLS MILLER,

                                    Plaintiff-Appellant,

versus

WILLIAM BILL HAWKINS, Attorney; CARL THOMAS MEINHART, Deputy,
Sheriff; JEFF EAST HAGEN; DAVIS; RODRIGUEZ; NUMEROUS UNKNOWN
LAB TECHNICIANS; UNKNOWN WHITE FEMALE LAWYER; MICHAEL WILKERSON;
TWO UNKNOWN WHITE SIT-IN JUDGES; UNKNOWN LAWYERS AND DEPUTIES
ON JURY PANEL; SEVERAL UNKNOWN PERSONS FROM JURY PANEL; JOHN B.
HOLMES, JR.; NUMEROUS UNKNOWN LAW ENFORCEMENT OFFICIALS; JOHN E.
ACKERMAN, Honorable; UNKNOWN COURT REPORTER; MICHAEL B. CHARLTON,
Attorney; ROBERT JONES, SR., Honorable; JAN KROCKER, Honorable,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-02-CV-2232
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Lee Nichols Miller, Texas prisoner # 688520, appeals from

the dismissal of his 42 U.S.C. § 1983 complaint as frivolous

pursuant to 28 U.S.C. § 1915(e)(2)(B).   Miller, who was convicted

of murder in 1994, filed suit against numerous individuals

involved in his trial and his state post-conviction proceedings.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-20144
                                 -2-

Miller argues that his claims are not barred by limitations, as

the district court held, and he also briefs the merits of his

claims that 1) the trial court erroneously failed to suppress an

illegally seized letter; 2) due process was violated because the

trial judge went on vacation while the jury deliberated and two

different judges presided; 3) evidence of extraneous bad acts

was improperly admitted; 4) his punishment was excessive; 5) his

sentence is void because it is based on a null section of the

penal code; 6) the district attorney acted improperly during his

state habeas proceedings; and 7) defense counsel failed to move

for a new trial and failed to raise various issues on appeal.

     Miller has not shown error in the district court’s holding

that Miller’s claims are barred by Heck v. Humphrey, 512 U.S.

477, 487 (1994).    Miller has not addressed the district court’s

conclusions that the district attorney is entitled to absolute

immunity, and that defense counsel is not a state actor subject

to suit under 42 U.S.C. § 1983.    Accordingly, Miller has

abandoned those issues on appeal.    See Brinkmann v. Dallas County

Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Miller’s appeal is without arguable merit and is dismissed

as frivolous.   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983);

5TH CIR. R. 42.2.   The district court’s dismissal of the complaint

and this court’s dismissal of the appeal count as two strikes

against Miller for purposes of 28 U.S.C. § 1915(g).    See Adepegba

v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).    Before the
                             No. 03-20144
                                  -3-

instant notice of appeal was filed, Miller received two strikes

in Miller v. Price, No. 9:01-CV-0290 (E.D. Tex. Oct. 21, 2002),

and Miller v. Keller, No. 4:02-CV-1413 (S.D. Tex. April 23,

2002).   After the notice of appeal was filed in this case, Miller

received another strike in Miller v. Medical Staff, No. 02-10876

(5th Cir. Feb. 13, 2003)(unpublished); see also Miller v. 299

Defendants, No. 03-10136.     Miller is cautioned that he has now

accumulated more than three strikes under 28 U.S.C. § 1915(g),

and he may not proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED.     28 U.S.C. § 1915(g) BAN IMPOSED.   Motions

to file supplemental brief GRANTED.